Citation Nr: 1125954	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-00 250A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to more than 48 months of combined Department of Veterans Affairs education benefits.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training from November 2001 to June 2002 and on active duty from June 2005 to September 2006.  Records show he had additional military reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes there is no indication the RO received a substantive appeal subsequent to its issuance of the July 6, 2010, statement of the case addressing the issues of whether the amount of indebtedness of $3,000 was validly created and entitlement to waiver of recovery of an education benefit overpayment in the amount of $3,000.  Although the RO only certified these issues to the Board for appellate review (See Undated VA Form 8), such RO action by itself may not confer appellate jurisdiction to the Board.  The facts in this case are distinguishable from those in Percy v. Shinseki, 23 Vet. App. 37 (2009), which involved continued Agency of Original Jurisdiction (AOJ) development of an issue over many years.  

In its July 2010 statement of the case the RO also notified the Veteran that he could submit a written request for reimbursement of costs he incurred as a result of erroneous information he received from VA.  There is no indication the Veteran has taken any action as to this matter and the Board finds no additional development is required.

The issues of entitlement to service connection for back and knee problems were raised by correspondence dated in March 2010 and have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  The Veteran's combined VA education benefits are limited by VA regulation to 48 months.


CONCLUSION OF LAW

The claim for entitlement to more than 48 months of combined VA education benefits is denied as a matter of law.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2010); 38 C.F.R. § 21.4020 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent):  (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2010); 38 C.F.R. § 21.4020(a) (2010).

The Veteran contends, in essence, that he should be granted more than 48 months of combined VA education benefits because of his reliance upon information provided by VA employees.  VA correspondence dated in August 2009 notified the Veteran that he was eligible for benefits under the Post-9/11 GI Bill and that he had one day of remaining full time benefits.  He was informed that "[t]his may limit the amount of your available entitlement under the Post-9/11 GI Bill."  An October 20, 2009, letter from the RO notified the Veteran that his claim for benefits under the Post-9/11 GI Bill was denied because he had exhausted all of his entitlement.  

An October 22, 2009, VA telephone contact report noted the Veteran stated that he had been told three different times, and that his school had been told too, that because he had one day of education benefits remaining he would be paid to the end of the term.  In correspondence received by VA on October 23, 2009, and in correspondence he sent to his congressional representative he reported that he had received less financial aid from his school because of information provided by VA.  He stated he had been informed, in essence, that VA phone staff had made a mistake because they were incorrectly trained due to the amount of calls received.  He asserted, in essence, that he had incurred additional credit card usage in reliance upon the information that he would receive more than 48 months of VA education benefits.

Based upon the evidence of record, the Board finds the Veteran's combined VA education benefits are limited by VA regulation to 48 months.  The Veteran has neither asserted nor established entitlement to VA vocational rehabilitation benefits and additional months of benefits under Chapter 31, Title 38 United States Code are not warranted.  But see 38 C.F.R. § 21.4020(b).  The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

There is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.  Therefore, the appeal as to the issue of entitlement to more than 48 months of combined education benefits is denied.

The Board is without jurisdiction to grant equitable relief.  A claim for such relief must be raised directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (the Court noted that the authority to award equitable relief under 38 U.S.C.A. § 503(a) is "the sole discretion of the Secretary" and that the Board is without jurisdiction to review the Secretary's exercise of that discretion).


ORDER

Entitlement to more than 48 months of combined VA education benefits is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


